                  Case 5:18-cr-00258-EJD Document 579 Filed 11/20/20 Page 1 of 9




 1 JOHN D. CLINE (CA State Bar No. 237759)
   50 California Street, Suite 1500
 2 San Francisco, CA 94111
   Telephone: (415) 662-2260 │Facsimile: (415) 662-2263
 3 Email: cline@johndclinelaw.com

 4 KEVIN M. DOWNEY (Admitted Pro Hac Vice)
   LANCE A. WADE (Admitted Pro Hac Vice)
 5 AMY MASON SAHARIA (Admitted Pro Hac Vice)
   KATHERINE TREFZ (CA State Bar No. 262770)
 6 WILLIAMS & CONNOLLY LLP
   725 Twelfth Street, NW
 7 Washington, DC 20005
   Telephone: (202) 434-5000 │Facsimile: (202) 434-5029
 8 Email: KDowney@wc.com; LWade@wc.com; ASaharia@wc.com; KTrefz@wc.com

 9 Attorneys for Defendant ELIZABETH A. HOLMES
10

11                                    UNITED STATES DISTRICT COURT

12                                  NORTHERN DISTRICT OF CALIFORNIA

13                                             SAN JOSE DIVISION

14
     UNITED STATES OF AMERICA,                        )   Case No. CR-18-00258-EJD
15                                                    )
             Plaintiff,                               )   DECLARATION OF AMY MASON SAHARIA
16                                                    )   IN SUPPORT OF MS. HOLMES’ MOTIONS IN
        v.                                            )   LIMINE AND DAUBERT MOTIONS TO
17                                                    )   EXCLUDE EXPERT TESTIMONY
     ELIZABETH HOLMES and                             )
18   RAMESH “SUNNY” BALWANI,                          )   Hon. Edward J. Davila
                                                      )
19           Defendants.                              )
                                                      )
20                                                    )
                                                      )
21

22
             I, AMY MASON SAHARIA, declare as follows:
23
             1.       I represent Defendant Elizabeth Holmes and have been admitted to practice pro hac vice
24
     in the above-captioned matter. I submit this declaration in support of Ms. Holmes’ Motions in Limine
25
     and Daubert Motions To Exclude Expert Testimony. Attached to this declaration are exhibits cited in
26
     Ms. Holmes’ Motions in Limine and Daubert Motions To Exclude Expert Testimony filed today,
27

28
     DECLARATION OF AMY SAHARIA IN SUPPORT OF MS. HOLMES’ MOTIONS IN LIMINE
     AND DAUBERT MOTIONS TO EXCLUDE EXPERT TESTIMONY
     CR-18-00258 EJD                  1
30
              Case 5:18-cr-00258-EJD Document 579 Filed 11/20/20 Page 2 of 9




 1 November 20, 2020, in the above-captioned matter. I attest to the following facts upon which the

 2 motions rely.

 3          2. The government’s June 26, 2020 witness list includes two journalists who interviewed Ms.

 4 Holmes and others associated with Theranos: Roger Parloff and Dr. Eric Topol. Mr. Parloff published

 5 several articles on Theranos in 2014 and 2015, two of which appear on the government’s exhibit list: a

 6 June 2014 profile of Theranos and Ms. Holmes in Fortune magazine titled “This CEO’s out for Blood,”

 7 and a December 2015 article for Fortune’s website titled “How Theranos Misled Me.” Dr. Topol

 8 interviewed Ms. Holmes in November 2013 for the website Medscape.com; the government has

 9 included as an anticipated trial exhibit what appears to be a transcript of that interview posted to the
10 website under Dr. Topol’s name.

11          3. Ms. Holmes’ motions are supported by 64 exhibits. Five exhibits (Exhibits 70-74) have been

12 filed as attachments to Ms. Holmes’ Administrative Motion for Leave to File Documents Under Seal

13 (“Administrative Motion”) because they contain confidential information. The contents of each exhibit

14 are as follows:

15                   a.    Exhibit 1 is a true and correct copy of a March 6, 2020 letter from the government

16 providing the government’s initial Rule 404(b) disclosure.

17                   b.    Exhibit 2 is a true and correct copy of an April 3, 2020 letter from the government

18 providing the government’s supplemental Rule 404(b) notice, redacted to conceal patient names

19 pursuant to the protective order entered in this case.

20                   c.    Exhibit 3 is a true and correct copy of a September 28, 2020 letter from the

21 government providing the government’s supplemental Rule 404(b) notice, redacted consistent with the

22 Court’s orders in this case. An unredacted version is being filed under seal.

23                   d.    Exhibit 4 is a true and correct copy of a March 6, 2020 letter from the government

24 providing the government’s Rule 16 disclosure re: expert testimony, redacted to conceal patient names

25 pursuant to the protective order entered in this case.

26                   e.    Exhibit 5 is a true and correct copy of a September 28, 2020 letter from the

27 government providing the government’s supplemental Rule 16 disclosure re: expert testimony, redacted

28
     DECLARATION OF AMY SAHARIA IN SUPPORT OF MS. HOLMES’ MOTIONS IN LIMINE
     AND DAUBERT MOTIONS TO EXCLUDE EXPERT TESTIMONY
     CR-18-00258 EJD                  2
30
              Case 5:18-cr-00258-EJD Document 579 Filed 11/20/20 Page 3 of 9




 1 to conceal patient names pursuant to the protective order entered in this case.

 2                 f.      Exhibit 6 is a true and correct copy of the expert report of Dr. Stephen Master,

 3 dated March 6, 2020, redacted to conceal patient names pursuant to the protective order entered in this

 4 case.

 5                 g.      Exhibit 7 is a true and correct copy of a February 18, 2020 email from Stephen

 6 Master to Tyle Doerr, Robert Leach, Vanessa Baehr-Jones, Nenita Mendiola, and Ramina Hinajon,

 7 Bates-stamped USAO-006872.

 8                 h.      Exhibit 8 is a true and correct copy of a February 28, 2020 and March 1, 2020

 9 email exchange between Stephen Master and Robert Leach, Bates-stamped USAO-007115.
10                 i.      Exhibit 9 is a true and correct copy of a March 5, 2020 and March 6, 2020 email

11 exchange between Stephen Master and Robert Leach, Bates-stamped USAO-006916.

12                 j.      Exhibit 10 is a true and correct copy of a March 5, 2020 and March 6, 2020 email

13 exchange between Stephen Master and Robert Leach, Bates-stamped USAO-007057.

14                 k.      Exhibit 11 is a true and correct copy of an article entitled, “Evaluation of direct-

15 to-consumer low-volume lab tests in healthy adults,” that appeared in the May 2016 edition of The

16 Journal of Clinical Investigation, and was authored by Brian A. Kidd, et al.

17                 l.      Exhibit 12 is a true and correct copy of a January 25, 2016 report prepared by the

18 Centers for Medicare & Medicaid Services (CMS), Bates-stamped THPFM0002240153.

19                 m.      Exhibit 13 is a true and correct copy of a December 7, 2014 email exchange

20 between Margaret Hamburg and Caitlin Pennington, and others, Bates-stamped FDA-0005633.

21                 n.      Exhibit 14 is a true and correct copy of a June 15, 2015 and June 16, 2015 email

22 exchange between John Carreyrou, Alberto Gutierrez, and Jennifer Dooren, Bates-stamped FDA-

23 0005757.

24                 o.      Exhibit 15 is a true and correct copy of an October 23, 2013 memorandum from

25 Ellen Flannery and Christopher Pruitt of Covington & Burling LLP to the Office of In Vitro Diagnostics

26 and Radiological Health regarding the Application of CLIA to Theranos’ Testing Systems, Bates-
27 stamped SEC2-USAO-EPROD-001297920.

28
     DECLARATION OF AMY SAHARIA IN SUPPORT OF MS. HOLMES’ MOTIONS IN LIMINE
     AND DAUBERT MOTIONS TO EXCLUDE EXPERT TESTIMONY
     CR-18-00258 EJD                  3
30
             Case 5:18-cr-00258-EJD Document 579 Filed 11/20/20 Page 4 of 9




 1                 p.     Exhibit 16 is a true and correct copy of a November 26, 2013 letter and

 2 attachment from Jeffrey N. Gibbs of Hyman, Phelps & McNamara, P.C. to Alberto Gutierrez, Director,

 3 Office of In Vitro Diagnostics and Radiological Health, Food and Drug Administration, Bates-stamped

 4 THER-0957500.

 5                 q.     Exhibit 17 is a true and correct copy of a March 12, 2020 letter from Katherine

 6 Trefz to the government, with Jeff Coopersmith in copy.

 7                 r.     Exhibit 18 is a true and correct copy of an April 1, 2020 FBI Form 302 summary

 8 of an interview of Curtis Page, redacted to conceal personal identifiable information, and Bates-stamped

 9 US-REPORTS-0015101.
10                 s.     Exhibit 19 is a true and correct copy of an April 8, 2020 email from Katherine

11 Trefz to the government.

12                 t.     Exhibit 20 is a true and correct copy of May 6, 9, 12, and 14, 2020 email

13 exchanges between Robert Leach and defense counsel.

14                 u.     Exhibit 21 is a true and correct copy of an October 8, 2020 letter from Katherine

15 Trefz to the government, with Jeff Coopersmith in copy.

16                 v.     Exhibit 22 is a true and correct copy of a November 4, 2020 email from the

17 government to defense counsel.

18                 w.     Exhibit 23 is a true and correct copy of an October 27, 2014 and October 28, 2014

19 email exchange between Christian Holmes, Max Fosque, Adam Rosendorff, and others, Bates-stamped

20 THPFM0000003941.

21                 x.     Exhibit 24 is a true and correct copy of November 10, 2013 email exchange

22 between Sunny Balwani and Adam Rosendorff, and others, Bates-stamped THPFM0000266077.

23                 y.     Exhibit 25 is a true and correct copy of a February 21, 2014 email exchange

24 between Adam Rosendorff, Sunny Balwani, Daniel Young, and Elizabeth Holmes, Bates-stamped

25 THPFM0001407063.

26                 z.     Exhibit 26 is a true and correct copy of a February 15, 2014 and February 19,

27 2014 email exchange between Adam Rosendorff, Sunny Balwani, and Daniel Young, and others, Bates-

28
     DECLARATION OF AMY SAHARIA IN SUPPORT OF MS. HOLMES’ MOTIONS IN LIMINE
     AND DAUBERT MOTIONS TO EXCLUDE EXPERT TESTIMONY
     CR-18-00258 EJD                  4
30
              Case 5:18-cr-00258-EJD Document 579 Filed 11/20/20 Page 5 of 9




 1 stamped TS-0231083.

 2                 aa.    Exhibit 27 is a true and correct copy of an April 1, 2016 letter from Dr. Kingshuk

 3 Das, Laboratory Director, Theranos California Laboratory, to Ms. Karen Fuller, State Oversight and

 4 CLIA Branch, Centers for Medicare and Medicaid Services, Bates-stamped THER-0534700.

 5                 bb.    Exhibit 28 is a true and correct copy of an April 17, 2017 consent decree between

 6 the State of Arizona and Theranos, Inc., Bates-stamped TS-0936133.

 7                 cc.    Exhibit 29 is a true and correct copy of an April 14, 2017 settlement agreement

 8 between the United States Department of Health and Human Services, Centers for Medicare & Medicaid

 9 Services, Theranos, Inc., Dr. Sunil Dhawan, and Ramesh Balwani, Bates-stamped SEC-CMS-E-
10 0000648.

11                 dd.    Exhibit 30 is a true and correct copy of a July 7, 2016 letter from the Centers for

12 Medicare & Medicaid Services to Sunil Dhawan, M.D., Elizabeth Holmes, Ramesh Balwani, and

13 Theranos, Inc., Bates-stamped THPFM0004806442.

14                 ee.    Exhibit 31 is a true and correct copy of excerpts of the transcript of the January

15 28, 2020 deposition of Sarah Bennett from SEC v. Balwani, 5:18-cv-01603-EJD.

16                 ff.    Exhibit 32 is a true and correct copy of a January 27, 2017 letter from the Centers

17 for Medicare & Medicaid Services to Daniel L. Young, Ph.D, Elizabeth Holmes, Ramesh Balwani, and

18 Theranos, Inc., Bates-stamped CMS3-000671.

19                 gg.    Exhibit 33 is a true and correct copy of an October 14, 2016 letter from the

20 Centers for Medicare & Medicaid Services to Daniel L. Young, Ph.D, Elizabeth Holmes, Ramesh

21 Balwani, and Theranos, Inc., Bates-stamped CMS022128.

22                 hh.    Exhibit 34 is a true and correct copy of September 12, 2017 Food and Drug

23 Administration Memorandum of Interview of Sarah Bennett, Bates-stamped US-REPORTS-0006781.

24                 ii.    Exhibit 35 is a true and correct copy of the Center for Medicare and Medicaid

25 Services’ Appendix C, Survey Procedures and Interpretive Guidelines for Laboratories and Laboratory

26 Services: Policy for Conducting Surveys, available at
27 https://web.archive.org/web/20130702201005/http://www.cms.gov/Regulations-and-

28
     DECLARATION OF AMY SAHARIA IN SUPPORT OF MS. HOLMES’ MOTIONS IN LIMINE
     AND DAUBERT MOTIONS TO EXCLUDE EXPERT TESTIMONY
     CR-18-00258 EJD                  5
30
              Case 5:18-cr-00258-EJD Document 579 Filed 11/20/20 Page 6 of 9




 1 Guidance/Legislation/CLIA/Interpretive_Guidelines_for_Laboratories.html.

 2                jj.    Exhibit 36 is a true and correct copy of a November 23, 2014, November 24,

 3 2014, and November 25, 2014 email exchange between Brad Arington and Sunil Dhawan, M.D., Bates-

 4 stamped CTRL-DHAWAN-00007615.

 5                kk.    Exhibit 37 is a true and correct copy of a June 12, 2015 letter and attachment from

 6 Brad Arington of Theranos, Inc. to the California Department of Public Health, Bates-stamped THER-

 7 2179627.

 8                ll.    Exhibit 38 is a true and correct copy of a certificate of compliance issued by

 9 Centers for Medicare & Medicaid Services to East Bay Dermatology Medical Group, Bates-stamped
10 THPFM0003619903.

11                mm.    Exhibit 39 is a true and correct copy of a curriculum vitae of Sunil S. Dhawan,

12 M.D., Bates-stamped US-REPORTS-0008333.

13                nn.    Exhibit 40 is a true and correct copy of excerpts of a January 16, 2018 deposition

14 of Adam Rosendorff, M.D. in Colman v. Theranos, Inc., et al., No. 5:16-cv-06822-NC, Bates-stamped

15 COLM-000849.

16                oo.    Exhibit 41 is a true and correct copy of excerpts of a May 17, 2018 deposition of

17 Daniel Young in Colman v. Theranos, Inc., et al., No. 5:16-cv-06822-NC, Bates-stamped COLM-

18 001310.

19                pp.    Exhibit 42 is a true and correct copy of excerpts of a February 26, 2019 deposition

20 of Adam Rosendorff, M.D. in In re Arizona Theranos, Inc. Litigation, No. 2:16-cv-2138, Bates-stamped

21 TRANSCRIPTS-004298.

22                qq.    Exhibit 43 is a true and correct copy of U.S. Patent No. 10,391,497 B1, dated

23 August 27, 2019, Bates-stamped HOLMES004524.

24                rr.    Exhibit 44 is a true and correct copy of the Advia® 1800 Chemistry System

25 Operator’s Guide by Siemens, Bates-stamped THER-0644560.

26                ss.    Exhibit 45 is a true and correct copy of a July 11, 2013 and July 12, 2013 email

27 exchange between Sunny Balwani, Daniel Young, and Elizabeth Holmes, and others, Bates-stamped

28
     DECLARATION OF AMY SAHARIA IN SUPPORT OF MS. HOLMES’ MOTIONS IN LIMINE
     AND DAUBERT MOTIONS TO EXCLUDE EXPERT TESTIMONY
     CR-18-00258 EJD                  6
30
             Case 5:18-cr-00258-EJD Document 579 Filed 11/20/20 Page 7 of 9




 1 THERDOJ-0004199.

 2                 tt.     Exhibit 46 is a true and correct copy of excerpts of Theranos, Inc.’s Responses

 3 and Objections to Plaintiffs’ Second Set of Interrogatories in Partner Investments, L.P. v. Theranos,

 4 Inc., C.A. No. 12816-VCL (Del. Ch.), Bates-stamped TS-0959090.

 5                 uu.     Exhibit 47 is a true and correct copy of a memorandum of interview relating to

 6 Adam Rosendorff’s January 12, 2018 interview with the United States Attorney’s Office, San Francisco,

 7 CA, Bates-stamped US-REPORTS-0007375.

 8                 vv.     Exhibit 48 is a true and correct copy of a May 25, 2016 article by Christopher

 9 Weaver and John Carreyrou in the Wall Street Journal; an October 16, 2015 article by John Carreyrou in
10 the Wall Street Journal; an October 23, 2015 article by Michael Siconolfi, John Carreyrou, and

11 Christopher Waver in the Wall Street Journal; a November 10, 2015 article by John Carreyrou in Dow

12 Jones: Newswires; an article by Ken Auletta in The New Yorker; an October 22, 2015 article by Katie

13 Benner and Andrew Pollack in the New York Times; an article by Sheelah Kolhaltkar and Caroline Chen

14 in Business Week.

15                 ww.     Exhibit 49 is a true and correct copy of an August 27, 28, 29 and 31, 2015 email

16 exchange from Stayce Beck to Mary Hole, Yung Chan, Matthew Walburger, Eric Anderson, Seema

17 Singh, Ian Pilcher, Lawton Lum, Sergio Chavez, Alberto Guttierez, James Woods, Scott McFarland, Lea

18 Carrington, Ana Loloei Marsal, Steven Tjoe, Ileana Elder, and Courtney Lias, and others, Bates-stamped

19 US-REPORTS-0007068.

20                 xx.     Exhibit 50 is a true and correct copy of a September 2, 2015 email from Mary

21 Hole to Matthew Walburger, Eric Anderson, Lawton Lum, Sergio Chavez, Seema Singh, and Darlene

22 Almogela, with attachments, Bates-stamped US-REPORTS-0007073.

23                 yy.     Exhibit 51 is a true and correct copy of an August 27, 28, 29, 31, and September 1

24 and 2, 2015 email exchange from Seema Singh to Sergio Chavez, Eric Anderson, Matthew Walburger,

25 Mary Hole, Lawton Lum, and others, with attachments, Bates-stamped US-REPORTS-0007128.

26                 zz.     Exhibit 52 is a true and correct copy of a September 11, 13, 14, 2014 email

27 exchange between Mary Hole and Darlene Almogela, Lawton Lum, and Sergio Chavez, and others,

28
     DECLARATION OF AMY SAHARIA IN SUPPORT OF MS. HOLMES’ MOTIONS IN LIMINE
     AND DAUBERT MOTIONS TO EXCLUDE EXPERT TESTIMONY
     CR-18-00258 EJD                  7
30
              Case 5:18-cr-00258-EJD Document 579 Filed 11/20/20 Page 8 of 9




 1 Bates-stamped US-REPORTS-0007142.

 2                aaa.    Exhibit 53 is a true and correct copy of a September 16 and 17, 2015 email

 3 exchange, with one attachment, between Seema Singh and Mary Hole, Yung Chang, Matthew

 4 Walburger, Eric Anderson, Sergio Chavez, Lawton Lum, Darlene Almogela, Ian Pilcher, Yung Chan,

 5 Stayce Beck, Alberto Gutierrez, Ileana Elder, Courtney Lias, and others, Bates-stamped US-REPORTS-

 6 0007133.

 7                bbb.    Exhibit 54 is a true and correct copy of a November 16, 2012 and August 6 and 7,

 8 2013 email exchange between Elizabeth Holmes and Sally Hojvat, Alberto Gutierrez, James Woods,

 9 John Hobson, Uwe Scherf, and Sunny Balwani, Bates-stamped THER-0947247.
10                ccc.    Exhibit 55 is a true and correct copy of a January 21, 2014 email from Brad

11 Arington to Yung Chan, Elizabeth Holmes, Sally Hojvat, and John Hobson, with an attachment, Bates-

12 stamped THER-0961165.

13                ddd.    Exhibit 56 is a true and correct copy of an October 27, 2014 document entitled

14 “510(k) Premarket Notification for the Capillary Tubes and Nanotainer™ Tubes, Bates-stamped THER-

15 0972722.

16                eee.    Exhibit 57 is a true and correct copy of a November 1, 2013 email, with an

17 attachment, from Elizabeth Holmes to Sally Hojvat and John Hobson, Bates-stamped THER-2500713.

18                fff.    Exhibit 58 is a true and correct copy of the March 27, 2018 Final Judgment as to

19 Defendant Elizabeth Anne Holmes, ECF No. 9, in Securities and Exchange Commission v. Holmes,

20 5:18-cv-01602-EJD.

21                ggg.    Exhibit 59 is a true and correct copy of a May 6, 2020 letter from Katherine Trefz

22 to the government, with Jeff Coopersmith in copy.

23                hhh.    Exhibits 60 through 69 are intentionally omitted.

24                iii.    Exhibit 70 is a true and correct copy of an April 1, 2020 FBI Form 302

25 memorandum relating to an interview of S.S., Bates-stamped US-REPORTS-0015124. An unredacted

26 copy has been tendered as an attachment to Ms. Holmes’ Administrative Motion for Leave to File
27 Documents Under Seal in order to conceal private health information.

28
     DECLARATION OF AMY SAHARIA IN SUPPORT OF MS. HOLMES’ MOTIONS IN LIMINE
     AND DAUBERT MOTIONS TO EXCLUDE EXPERT TESTIMONY
     CR-18-00258 EJD                  8
30
              Case 5:18-cr-00258-EJD Document 579 Filed 11/20/20 Page 9 of 9




 1                 jjj.    Exhibit 71 is a true and correct copy of a March 19, 2018 FBI Form 302

 2 memorandum relating to an interview of M.E., bates-stamped US-REPORTS-0008719. An unredacted

 3 copy has been tendered as an attachment to Ms. Holmes’ Administrative Motion for Leave to File

 4 Documents Under Seal in order to conceal private health information.

 5                 kkk.    Exhibit 72 is a June 14, 2019 Food and Drug Administration Memorandum of

 6 Interview of B.G., Bates-stamped US-REPORTS-00101790. An unredacted copy has been tendered as

 7 an attachment to Ms. Holmes’ Administrative Motion for Leave to File Documents Under Seal in order

 8 to conceal private health information.

 9                 lll.    Exhibit 73 is a true and correct copy of an Excel spreadsheet labeled by the

10 government as “complaint logs” in its Rule 404(b) correspondence, and Bates-stamped SEC-USAO-

11 EPROD-002101857. An unredacted copy has been tendered as an attachment to Ms. Holmes’

12 Administrative Motion for Leave to File Documents Under Seal in order to conceal private health

13 information.

14                 mmm. Exhibit 74 is a true and correct copy of a September 28, 2020 letter from the

15 government providing the government’s supplemental Rule 404(b) notice. It is unredacted. A redacted

16 version is being filed as Exhibit 3.

17                 I declare under penalty of perjury under the laws of the United States that the foregoing is

18 true and correct to the best of my knowledge.

19

20          Executed this 20th day of November, 2020 in Chevy Chase, MD.

21

22

23                                                       AMY MASON SAHARIA
                                                         Attorney for Elizabeth Holmes
24

25

26
27

28
     DECLARATION OF AMY SAHARIA IN SUPPORT OF MS. HOLMES’ MOTIONS IN LIMINE
     AND DAUBERT MOTIONS TO EXCLUDE EXPERT TESTIMONY
     CR-18-00258 EJD                  9
30
